Citation Nr: 0126209	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  00-14 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hearing loss of the 
left ear.



ATTORNEY FOR THE BOARD

A.G. Masterson, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1961 to July 
1963.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the April 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefit sought on 
appeal.

The Board notes in June 2000, the veteran was granted service 
connection for tinnitus and for hearing loss of the right 
ear.  The RO assigned a 10 percent disability evaluation for 
tinnitus and a noncompensable evaluation for the right ear 
hearing loss.  The veteran has not expressed disagreement 
with the 10 percent evaluation assigned for tinnitus, and 
while the RO issued a Statement of the Case with respect to 
the issue of an increase evaluation for right ear hearing 
loss, a VA Form 9 (or its equivalent) is not of record.  As 
such, these issues are not currently before the Board.



FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist by obtaining and 
fully developing all relevant evidence necessary for an 
equitable disposition of the veteran's claim.  

2.  Left ear hearing loss was not manifested during service 
or within one year of separation from service, and is not 
otherwise related to any injury or noise exposure experienced 
during service.



CONCLUSION OF LAW

Hearing loss of the left ear was not incurred during active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is claiming entitlement to service connection for 
hearing loss in his left ear.  He maintains that his exposure 
to the loud noises of firing weapons and large tanks during 
his work as an auto mechanic while in service caused his 
hearing loss. 

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended in part at 38 C.F.R. §§ 
3.102, 3.159).  This law and the accompanying regulations set 
forth requirements for assisting a claimant in developing the 
facts pertinent to his or her claim.  The Board notes the 
veteran's service medical records are in the claims file, and 
a review of the record confirms that all available records in 
relation to the veteran's claim of entitlement to service 
connection for hearing loss have been obtained and associated 
with the claims file.  Moreover, in an April 2001 note, the 
RO indicated that it had reviewed the file under the new 
notice and development requirements of the VCAA.  Further, 
the Board obtained an opinion from the Veterans Health 
Administration (VHA) concerning the cause of the veteran's 
left ear hearing loss.  The veteran was provided with a copy 
of the VHA opinion and was also afforded time for presenting 
further evidence and argument.  The veteran waived his right 
to present further evidence and argument.  The Board is 
unaware of any further evidence that can be obtained to 
assist the veteran.  Under these circumstances, the Board 
concludes that the VA has met its statutory duty to assist, 
and the Board will proceed with appellate disposition.
 
Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated in the line 
of duty while in the active military, naval, or air service.  
See 38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  In addition, certain chronic diseases, such 
as sensorineural hearing loss, may be presumed to have been 
incurred during service if they manifest to a compensable 
degree within one year following separation from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  When a veteran seeks service 
connection for a disability, due consideration shall be given 
to the supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all other 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303 (a).  

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater, or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See 38 C.F.R. § 3.385.  

However, the United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal audiometric testing limits at 
separation from service.  See Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  The Court explained that when audiometric 
test results do not meet the regularity requirements for 
establishing a "disability" at the time of the veteran's 
separation, the veteran may nevertheless establish service 
connection for a current hearing disability by submitting 
competent evidence that the current disability is causally 
related to service.  Id. at 160.

With regard to the current appeal, service entrance physical 
examination results dated August 1961 indicate a whispered 
voice test was administered.  Hearing was reported as 15/15 
in the left ear.  Service discharge examination results dated 
June 1963 indicate that hearing in the veteran's left ear was 
15/15 during a whispered voice test.  An audiogram was 
performed, and the veteran had pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
-5
-5
-5
X
5

Following service separation, the veteran submitted private 
medical records dated from September 1964 to May 2000 from 
Alan S. Rubenstein, M.D.  An October 1966 audiogram revealed 
a pure tone average of -2 decibels in the left ear, a speech 
reception threshold of 5 decibels in the left ear, and a 
discrimination test score of 100 percent in the left ear.  In 
October 1966, Dr. Rubenstein noted that "an audiogram shows 
a cochlear loss from noise in mines."  In November 1966, Dr. 
Rubenstein told the veteran that the ringing in his ears was 
from cochlear damage and would persist.  A November 1967 
audiogram reported a pure tone average of 12 decibels in the 
left ear, a speech reception threshold of 10 decibels in the 
left ear, and a discrimination score of 96 percent in the 
left ear.  In a May 1972 note, Dr. Rubenstein found that the 
veteran had a chronic left external otitis, and no middle ear 
disease.  Dr. Rubenstein noted that this was from water in 
the ear, possibly from self-trauma.  

A November 1973 audiogram revealed a speech threshold score 
of 10 in the left ear, and a discrimination score of 80 in 
the left ear.  Dr. Rubenstein noted that the audiogram showed 
sensorineural hearing loss.  An audiogram performed in April 
1978 revealed a speech threshold of 7 in the left ear, and a 
discrimination score of 88 in the left ear.  Dr. Rubenstein 
noted that the audiogram revealed a bilateral high tone 
hearing loss due to noise exposure.  

In an August 1997 visit with Dr. Rubenstein, the veteran 
complained of trouble hearing.  The veteran gave a history of 
noise exposure from hunting, shooting, working in a coal 
mine, working on a farm, and from being around motorcycles.  
An audiogram indicated a recognition score of 80 percent at 
60 decibels.  Dr. Rubenstein diagnosed the veteran with 
sensorineural hearing loss.  

The veteran was afforded a VA compensation and pension 
examination in March 1999.  The veteran gave a history of 
unprotected exposure to hazardous military noise.  The 
veteran had pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
70
75
70

Speech recognition in the left ear was 72 percent at 75 
decibels.  The examiner found that the veteran had a severe, 
high frequency, sensorineural hearing loss in both ears, with 
speech recognition to be fair.  The examiner noted that the 
acoustic impedance measures were in agreement with pure 
tones.

In a May 2000 visit with Dr. Rubenstein, the veteran gave a 
history of working in a coal mine for 35 years without ear 
protection.  The veteran also reported that he had worked on 
a farm, and was exposed to loud noises during military 
service.  An audiogram was performed, and Dr. Rubenstein 
found high-tone bilateral symmetrical sensorineural hearing 
loss consistent with presbyacusis and noise-induced hearing 
loss.  Dr. Rubenstein, in a May 2000 letter, further noted 
that the veteran's history of working on a farm, working in 
the military service, and working in coal mines could have 
possibly exposed him to damaging noises.

At a RO hearing in August 2000, the veteran testified that he 
was constantly exposed to noise while in service, and was not 
given any ear protection to wear.  

Pursuant to July 2001 Board request, this matter was referred 
to a medical expert at a VA medical facility for a VHA 
opinion regarding the etiology of the veteran's currently 
diagnosed sensorineural hearing loss.  The VHA physician 
reviewed all of the medical evidence of record, including the 
veteran's service medical records and his audiograms.  The 
physician noted that while the veteran did exhibit hearing 
loss in his right ear upon separation from service, service 
medical records were negative for hearing loss in his left 
ear during service or at separation from service.  The 
physician noted that there was no evidence of a temporary 
threshold shift or a permanent threshold shift of hearing.  
Based on the evidence of record, the physician opined that it 
is unlikely that the veteran's current left ear hearing loss 
was causally related to his claimed in-service noise 
exposure.  

Based upon this evidence, the Board finds that a 
preponderance of the evidence is against service connection 
for hearing loss in the left ear.  Private medical records 
and a March 1999 VA examination clearly establish that the 
veteran currently suffers from hearing loss in the left ear.  
However, despite the current diagnosis of hearing loss in the 
left ear, service medical records and service discharge 
examination results were negative for complaints or treatment 
of left ear hearing loss.  Moreover, there is no medical 
opinion specifically indicating that such hearing loss was 
incurred during active service.  In fact, the VHA medical 
expert opined that it is unlikely that the veteran's current 
left ear hearing loss is causally related to service.

While Dr. Rubenstein did state that the veteran had been 
exposed to possibly damaging noise when working on a farm, in 
the military service, and in coal mines, he did not 
explicitly link the veteran's left ear hearing loss to his 
period of service.  Furthermore, to the extent that Dr. 
Rubenstein indicated that the veteran's hearing loss could 
possibly be related to service, the Board notes that there is 
no indication that Dr. Rubenstein was afforded the 
opportunity to review the veteran's entire claims file.  
Moreover, it is unclear if Dr. Rubenstein was able to review 
the veteran's service medical records, as he made no 
reference to the veteran's lack of hearing loss upon 
separation from service.  On the contrary, when the veteran 
sought treatment for hearing loss post-service, Dr. 
Rubenstein noted that the veteran suffered cochlear damage 
from noise in the coal mines.  As such, Dr. Rubenstein gave 
no definitive conclusion as to the exact etiology of the 
veteran's left ear hearing loss.  

On the other hand, the VHA medical expert specifically opined 
that it is unlikely that the veteran's current left ear 
hearing loss is causally related to service.  The Board 
recognizes that to come to this well-based conclusion, the 
VHA physician reviewed the entire claims file, including the 
veteran's service medical records, as well as private medical 
records which give the veteran's occupational history.  It is 
the Board's responsibility to assess the credibility and 
weight given to evidence.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993); citing Woods v. Derwinski, 1 Vet. App. 190, 
192-93 (1992); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (the weight to be attached to medical opinions 
is within the province of the Board).  Thus, in this case, 
the Board finds the VHA opinion to be of greater probative 
value than the opinion of Dr. Rubenstein. 

The Board acknowledges the veteran's contention that his 
current left ear hearing loss is related to his exposure to 
loud noises while in service.  However, as the veteran is a 
lay person with no apparent medical expertise or training, 
his statements alone are not enough to establish the etiology 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

In the present case, as discussed above, the preponderance of 
the evidence indicates that the veteran's current left ear 
hearing loss was not manifested during service or with in one 
year of his separation from service, and is not otherwise 
related to any injury or noise exposure experienced during 
service.  In light of the foregoing, the veteran's claim of 
entitlement to service connection for left ear hearing loss 
is denied.  The Board has considered the benefit of the doubt 
doctrine in this case, but as the evidence is not in relative 
equipoise, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for hearing loss of the left ear is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

